Citation Nr: 0304763	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  01-06 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for status post arthritis due to trauma, left hip.

2.  Entitlement to an increased evaluation for arthritis, 
left knee, due to trauma, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts, which granted entitlement to service 
connection for status post arthritis due to trauma, left hip 
and granted a 10 percent evaluation effective June 13, 2000, 
and denied an increased evaluation for arthritis, left knee, 
due to trauma.


FINDINGS OF FACT

1.  Throughout the period under consideration, the veteran's 
status post arthritis due to trauma, left hip has been 
manifested by malunion of the femur with no more than 
moderate knee or hip disability.

2.  The veteran's arthritis, left knee, due to trauma is 
manifested by no more than moderate subluxation or lateral 
instability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 20 percent, but 
no higher, for status post arthritis due to trauma, left hip 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.71a, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5250, 5251, 5252, 5253, 5255 (2002).

2.  The criteria for entitlement to an evaluation of 20 
percent, but no higher, for arthritis of the left knee, due 
to trauma have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5256, 5257, 5260, 5261 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

At his August 2000 VA examination, the veteran reported 
having pain not only in the left thigh and knee, but also in 
the left leg and hip, as well as some discomfort in the elbow 
and ankle.  He was currently taking Motrin for his symptoms 
of pain.  He attended the Boston VAMC for his flare-ups and 
pain.  He reported being able to ambulate and denied any low 
back pain or radicular pain to either lower extremity.

The examination showed the veteran's gait to be unremarkable.  
The left hip had normal range of motion, without heat, 
redness, swelling, effusion, drainage, abnormal movement, 
instability or weakness.  The examiner noted that one could 
see a depressed area at the mid-thigh level on the left side.  
Range of motion of the left hip was associated with pain.  
Range of motion of the left hip was flexion from 0 to110 
degrees, extension from 0 to 30 degrees, adduction from 0 to 
20 degrees, abduction from 0 to 40 degrees, external rotation 
from 0 to 60 degrees, and internal rotation from 0 to 40 
degrees.  

The knees were without heat, redness, swelling, effusion, 
drainage, abnormal movement, instability, or weakness.  The 
veteran was negative for drawer and McMurray tests, 
bilaterally.  The examiner noted that the veteran did 
experience some pain during flexion and extension of the left 
knee.  Flexion was from 0 to 100 degrees and extension was 
noted as -20 degrees.

Examination of the left ankle revealed no swelling or 
tenderness.  There was normal range of motion of the 
bilateral ankles.  He had active range of motion of the left 
ankle, without any pain.  It was noted that the veteran 
required no devices, such as crutches or a cane to ambulate.

Deep tendon reflexes revealed knees 2+, bilaterally and 
ankles 2+, bilaterally.  Motor strength was within normal 
limits.  The diagnoses were arthritis, left knee, due to 
trauma; status post arthritis due to trauma involving the 
left hip and ankle.

A Family and Medical Leave Act (FMLA) document submitted to 
the U.S. Postal Service in July 2001 indicated that the 
veteran had a history of chronic osteomyelitis causing 
osteoarthritis and pain in his left leg on an intermittent 
basis with incapacitation requiring treatment.  It was noted 
that at the time the veteran was not incapacitated.  The 
document indicated that the veteran was unable to lift more 
than 5 pounds and was unable to stand or sit for more than 10 
minutes.

A statement from a VA physician dated July 2002, indicates 
that the veteran's service connected injury to his femur 
resulted in chronic osteomyelitis, and now he had mild 
osteoarthritis of the hips with chronic left leg pain.  The 
veteran was treated with Acetaminophen and Etodolac for pain 
control.

At his July 2002 Travel Board hearing, the veteran testified 
that if he sat down for a prolonged period of time his left 
hip and knee become stiff and if he stood on his feet for 
more than six hours his knee swelled.  He also indicated that 
his left knee popped and locked and he took Acetaminophen for 
the pain.  The veteran testified that sometimes his left knee 
felt loose.

At his January 2003 VA examination, the veteran reported 
swelling of the knee, cold effect in the form of stiffness in 
cold weather, and a numb spot in the posterior aspect of the 
left heel.  He also felt that he had limited motion of the 
left lower extremity.

The examination showed minimal swelling of the left knee.  
The left knee measured 15.75 inches in circumference as 
compared to 15.5 on the right.  The swelling was accompanied 
by a somewhat soft feeling of the tissues.  He had minimal 
thigh atrophy of the left leg.  The right leg measured 18.75 
inches in circumference at 6 inches above the patella and the 
left measuring 18.25 inches.  He could extend the right knee 
to 175 degrees and the left knee to 173 degrees, which the 
examiner noted did not represent a significant loss of range 
of motion.  However, flexion of the right knee was to 132 
degrees and the left knee to 140 degrees.  In testing for 
strength, the right knee was strong in both extension and 
flexion against strong resistance.  The left knee, however, 
was weak against moderate resistance in extension and weak 
against moderate resistance in flexion with a giveaway 
sensation when tested.  From a functional standpoint, the 
veteran's ability to squat was limited by restriction of 
flexion of the knee and the relative weakness of the left 
knee.  Adduction of the knees was 32 degrees on the right but 
was only 20 degrees on the left.

The hip flexion was to 110 degrees on the right but only to 
95 degrees on the left.  Abduction was to 45 degrees on the 
right and 42 degrees on the left.  Extension of the hip was 
to 22 degrees on the right and 18 degrees on the left.  
Internal rotation was 32 degrees on the right as compared to 
25 degrees on the left.  External rotation was to 26 degrees 
on the right compared to 12 degrees on the left.  

X-rays taken showed that the femoral head was well within the 
acetabulum.  There was however, some sclerosis of the 
superior acetabular ring.  There was also remnants of the 
track of the Kuntscher rod in the proximal femur.  The distal 
femur appeared normal with slight prominence of the superior 
tibial spine and the bony structures appeared congruent.  
Rising sun view of the patella of the left knee showed that 
the joint surfaces were congruent in this view as well.  It 
was noted during the examination of the knees that there was 
no ligamentous instability and grind test was negative.  
There was also no drawer sign in either knee.

The diagnoses were status post fracture of the left femur, 
healed; osteomyelitis of the left femur by history, treated 
with drainage and antibiotics, quiescent; degenerative joint 
disease of the left hip and knee, minimal, manifested by 
sclerosis of the superior acetabular rim and slight 
prominence of the superior tibial spine.

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes VA examinations dated August 
2000 and January 2003; a statement from a VA physician dated 
July 2002; FMLA document dated July 2001; and a July 2002 
Travel Board hearing transcript.

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefits at issue.  
The discussions in the rating decision and statement of the 
case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  In the April 2001 rating decision, the RO informed 
the veteran as to why his claim for service connection for 
status post arthritis due to trauma, left hip was granted and 
why his claim for an evaluation in excess of 10 percent for 
his service connected arthritis, left knee, due to trauma was 
denied.  In the June 2001 statement of the case the RO cited 
the pertinent laws, regulations, and rating schedule 
provisions applicable to his claim.

The veteran requested a Travel Board hearing which was held 
in July 2002 affording him an opportunity to testify 
concerning the issues on appeal.

In August 2002, the RO sent the veteran a letter informing 
him that his claim was being forwarded to the Board of 
Veterans' Appeals, and that he could submit additional 
evidence in support of his claim.  

In October 2002, through a development memorandum, the Board 
requested that the RO schedule a VA examination for the 
veteran in order to determine the severity of his service 
connected left knee and left hip disabilities.

Thus, through numerous items of correspondence to include the 
April 2000 rating decision, the June 2001 statement of the 
case, and the August 2002 letter, the RO has informed the 
veteran of the information and evidence necessary to 
substantiate his claim.  In addition, the veteran was 
afforded the opportunity to testify at a Travel Board hearing 
and the Board requested an additional examination when it was 
determined that additional development of the case was 
needed.  For these reasons, further development is not needed 
to meet the requirements of the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Arthritis due to trauma, substantiated by x-ray findings will 
be rated as degenerative arthritis.  38 C.F.R. 4.71a 
Diagnostic Code 5010.  The schedular criteria for 
degenerative arthritis established by x- ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent disability 
evaluation is warranted for degenerative arthritis with x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups; and a 20 percent disability 
evaluation is warranted for involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  38 C.F.R. 4.71a Diagnostic 
Code 5003.  It is noted that the 10 percent ratings based on 
x-ray findings will not be combined with ratings based on 
limitation of motion.  

Initial evaluation in excess of 10 percent for status post 
arthritis due to trauma, left hip

The service connected hip disability is an original claim 
placed in appellate status by a notice of disagreement taking 
exception with the initial rating assigned by the RO after a 
grant of service connection.  See Fenderson v. West, 12 Vet. 
App. 119, 127 (1999).  Accordingly, consideration must be 
given to the possibility of staged ratings during the entire 
time period covered by the appeal.

The veteran is currently receiving a 10 percent evaluation 
under Diagnostic Code 5010 for traumatic arthritis and 
Diagnostic Code 5255 for impairment of the femur.  Diagnostic 
Code 5255 provides for a 10 percent rating for impairment due 
to malunion of the femur manifested by slight knee or hip 
disability.  A 20 percent rating is warranted for impairment 
due to malunion of the femur manifested by moderate knee or 
hip disability.  Assignment of a 30 percent rating is 
warranted for impairment due to malunion of the femur 
manifested by marked knee or hip disability.  A 60 percent 
rating is assigned when there is fracture of the surgical 
neck of the femur with a false joint.  A 60 percent rating 
may also be assigned for residuals of fracture of the shaft 
or anatomical neck of the femur with nonunion but without 
loose motion and weightbearing preserved with the aid of a 
brace.  Assignment of an 80 percent rating is warranted for 
residuals of fracture of the shaft or anatomical neck of the 
femur with nonunion and loose motion (from a spiral or 
oblique fracture).

Under Diagnostic Code 5252, limitation of flexion of the 
thigh to 45 degrees warrants a 10 percent evaluation; 
limitation to 30 degrees warrants a 20 percent evaluation; 
limitation to 20 degrees warrants a 30 percent evaluation; 
and limitation to 10 degrees warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

Ankylosis of the hip is evaluated at 38 C.F.R. § 4.71a, 
Diagnostic Code 5250. Favorable ankylosis in flexion at an 
angle between 20 and 40 degrees with slight adduction or 
abduction warrants assignment of a 60 percent evaluation. 
Intermediate unfavorable ankylosis warrants assignment of a 
70 percent evaluation. Assignment of a 90 percent evaluation, 
the highest rating for unfavorable ankylosis of the hip, is 
contemplated for extremely unfavorable ankylosis, in which 
the foot does not reach the ground, and crutches are 
necessary.  In addition, a note to Diagnostic Code 5250 
indicates that where the 90 percent evaluation is assigned, 
entitlement to special monthly compensation is warranted.

Under Diagnostic Code 5251, limitation of extension of the 
thigh to 5 degrees warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5251.  The veteran's 
disability is already evaluated as 10 percent disabling and 
therefore, the veteran could not receive an increased 
evaluation under this provision.

Under Diagnostic Code 5253, limitation of rotation of the 
thigh, cannot toe-out more than 15 degrees or limitation of 
adduction, cannot cross legs warrants a 10 percent 
evaluation.  Limitation of abduction of, motion lost beyond 
10 degrees warrants a 20 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5253.

Analysis

In the present case, the clinical evidence indicates that the 
veteran's left hip disability is manifested by subjective 
complaints of chronic left leg pain.  The January 2003 VA 
examination showed flexion to 95 degrees and abduction to 42 
degrees.  Extension was to 18 degrees, internal rotation was 
to 25 degrees, and external rotation was to 12 degrees.  The 
veteran had minimal thigh atrophy of the left leg.  The 
examiner noted residual weakness of the left leg as evidenced 
by muscle testing.  X-rays showed that the femoral head was 
well within the acetabulum.  There was some sclerosis of the 
superior acetabular ring.  In view of this evidence, 
particularly, the persistent complaints of pain, the 
constellation of symptomatology related to the veteran's 
residuals of a left femur fracture more closely approximate 
the criteria for a 20 percent rating as provided for by 
Diagnostic Code 5255 for impairment due to moderate hip 
disability due to malunion of the femur and therefore the 
higher rating shall be awarded.  See 38 C.F.R. § 4.7.

There is no medical evidence of left thigh flexion limited to 
20 degrees to warrant a 30 percent disability rating under 
Diagnostic Code 5252.  There is also no medical evidence 
showing a flailing left hip joint, ankylosis of the left hip 
joint or left knee, or impairment of the tibia and fibula an 
evaluation under Diagnostic Codes 5250, 5256, or 5262 is not 
warranted.  38 C.F.R. § 4.71a.

Moreover, the facts of the case do not warrant the assignment 
of a 30 percent rating under Diagnostic Code 5255 because the 
evidence does not demonstrate that the veteran's left femur 
fracture residuals are manifested by marked hip disability 
due to malunion of the femur.  The evidence shows that 
notwithstanding his reported difficulty with standing and 
walking for prolonged periods of time, he did not require the 
use of crutches, braces or a cane to support himself.  The 
August 2000 VA examination showed the veteran's gait to be 
unremarkable.  The January 2003 examiner noted that the 
veteran's residuals of his injury and subsequent treatment 
appeared to be muscle weakness and slight loss of range of 
motion of the hip and knee.  The veteran's symptomatology 
does not tend to indicate that his service-connected status 
post arthritis due to trauma, left hip are productive of 
marked hip disability due to malunion of the femur.  
Therefore, a rating increase to 20 percent, and no higher, is 
warranted for this disability for the entire period under 
consideration.

Evaluation in excess of 10 percent for arthritis, left knee, 
due to trauma

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran is currently receiving a 10 percent evaluation 
under Diagnostic Code 5010 for traumatic arthritis and 
Diagnostic Code 5257 for impairment of the knee.  Under 
Diagnostic Code 5257 moderate impairment of the knee warrants 
a 20 percent evaluation, and a 30 percent evaluation requires 
severe impairment of the knee.

Diagnostic Code 5256 provides that, where there is ankylosis 
of the knee that is at a favorable angle in full extension or 
in slight flexion between 0 and 10 degrees, a 30 percent 
evaluation is warranted. 

When flexion [bending] of the leg [at the knee joint] is 
limited to 15 degrees, then a 30 percent rating is assigned.  
When flexion of the leg is limited to 30 degrees, then a 20 
percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

When extension [straightening] of the leg [at the knee joint] 
is limited to 30 degrees, then a 40 percent rating is 
assigned.  When extension of the leg is limited to 20 
degrees, then a 30 percent rating is assigned.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.

Analysis

Upon a review of the evidence, the Board finds that the 
veteran's arthritis of the left knee, due to trauma is 
characterized by chronic left knee and leg pain.  The August 
2000 VA examination showed some pain during flexion and 
extension of the knee.  Flexion was from 0 to 100 degrees and 
extension was noted as -20 degrees.  The January 2003 VA 
examination found minimal swelling of the left knee and the 
left knee measured 15.75 inches in circumference as compared 
to 15.5 on the right.  The swelling was accompanied by a 
somewhat soft feeling of the tissues.  The veteran could 
extend his left knee 173 degrees and flex his left knee to 
140 degrees.  In testing for strength, the left knee was weak 
against moderate resistance in extension and weak against 
moderate resistance in flexion with a giveaway sensation when 
tested.  The examiner noted that from a functional 
standpoint, the veteran's ability to squat was limited by 
restriction of flexion of the knee and the relative weakness 
of the left knee.  Adduction of the left knee was to 20 
degrees.  

Due to the veteran's left knee symptomatology which includes 
chronic left knee and leg pain, pain on motion, minimal 
swelling, weakness against moderate resistance in extension 
and flexion with a giveaway sensation, the veteran's 
arthritis, left knee, due to trauma more closely approximates 
the criteria for a 20 percent rating as provided for by 
Diagnostic Code 5257 for impairment due to moderate knee 
disability and therefore the higher rating shall be awarded.  
See 38 C.F.R. § 4.7.  However, the facts of the case do not 
warrant the assignment of a 30 percent rating under 
Diagnostic Code 5257 because the evidence does not 
demonstrate that the veteran's left knee disability is 
manifested by severe impairment.  The August 2000 VA 
examination found the knees without abnormal movement or 
instability.  The veteran was negative for drawer and 
McMurray tests bilaterally.  The January 2003 examination 
showed no ligamentous instability and grind test was 
negative.  There was no drawer sign in either knee.  

A rating higher than 20 percent is not warranted under either 
of the diagnostic codes pertaining to limitation of motion of 
the knee and leg.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261.  The veteran has not been shown to have 
flexion limited to 15 degrees or extension limited to 20 
degrees, which is required for an evaluation in excess of 20 
percent under Diagnostic Code 5260 or 5261.  In the absence 
of evidence of ankylosis (Diagnostic Code 5256) there is no 
basis for evaluating the veteran's disability under any other 
diagnostic code.  




ORDER

Entitlement to the initial assignment of a 20 percent rating 
for status post arthritis due to trauma, left hip is granted.

The veteran is awarded an increased rating to 20 percent and 
no higher, for his service-connected arthritis, left knee, 
due to trauma.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

